Citation Nr: 9929849	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-07 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for arthritis, including of the cervical and 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and son


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans' Appeals (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Board, in November 1950, denied the veteran's claim 
of service connection for arthritis.  

2.  The evidence received since November 1950 bears directly 
and substantially on the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.

3.  The record includes medical evidence a current disability 
and a medical opinion relating the veteran's arthritis to his 
period of active service.


CONCLUSIONS OF LAW

1.  The Board's November 1950 decision denying service 
connection for arthritis is final.  38 U.S.C.A. §§ 5104, 
7103(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 
(1999).

2.  Evidence received subsequent to the Board's November 1950 
decision is new and material, and the claim of entitlement to 
service connection for arthritis is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1999).

3.  The claim of entitlement to service connection for 
generalized arthritis is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
arthritis.  The Board denied the veteran's claim in November 
1950 on the basis that the record did not show the existence 
during service of arthritis.  The Board considered service 
medical and personnel records, deposition transcripts from 
the veteran and two private doctors who examined him, a VA 
examination report dated April 1949, letters from the veteran 
in February 1949 and December 1949, clinical records from a 
private doctors, and the transcript of a hearing before a 
rating board in October 1949.  By letter dated November 1950, 
the Board notified the veteran of the denial and of his 
appellate rights with regard to that denial.  

When the Board denies a claim, the denial becomes final 
unless the Chairman determines that reconsideration is 
warranted, or if another exception to finality is applicable.  
See 38 U.S.C.A. §§ 7103(a), 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1999).  In the present case, the veteran 
did not file a Motion for Reconsideration of the Board's 
November 1950 decision, and therefore, the Board's November 
1950 decision is final.  

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  See 38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
See Justus v. Principi, 3 Vet.App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  See 
Hodge, 155 F.3d at 1359.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet.App. 209 (1999); 
Winters v. West, 12 Vet.App. 203 (1999).

Pertinent evidence associated with the claims file since the 
Board's November 1950 decision includes:  (1) letters and 
medical records from private doctors, including a April 1998 
examination and evaluation by Aly M. Moshen, M.D. and a June 
1999 report from Michael S. Clarke, M.D.; (2) numerous 
statements from fellow soldiers; (3) copies of the veteran's 
service medical records and letters from private doctors; (4) 
the transcript of a February 1999 RO hearing; (5) various 
statements from the veteran; (6) hospital records from 
September 1996 to December 1996; (7) an October 1951 VA 
examination; and (8) a December 1944 letter from the veteran 
to his wife while he was stationed in France.

The veteran submitted Dr. Clarke's June 1999 report to the 
Board in July 1999, within a period of ninety days following 
the RO's mailing of notice that his appeal had been certified 
to the Board for appellate review and that the appellate 
record had been transferred to the Board.  See 38 C.F.R. 
§ 20.1304(a) (1999).  The record neither reflects that the 
evidence was considered by the RO nor that the veteran waived 
such consideration.  However, the Board concludes that, as 
the veteran will not be prejudiced by the Board's favorable 
decision, set forth below, there is no need to remand the 
veteran's claim to the RO for initial consideration of the 
evidence received in July 1999.  See Bernard v. Brown, 4 
Vet.App. 386 (1993).

The evidence submitted since the Board's November 1950 
decision bears directly and substantially upon the specific 
matter under consideration.  Both Dr. Moshen's April 1998 and 
Dr. Clarke's June 1999 letters provide an opinion as to a 
relationship between the veteran's arthritis to his period of 
active service.  Moreover, these letters were not of record 
when the Board made its November 1950 decision, and are so 
significant, it they be considered in order to fairly decide 
the merits of the claim.  See Hodge v. West, 155 F.3d. 1356, 
1359 (Fed.Cir. 1998).  The Board thus finds that the evidence 
submitted since November 1950 is sufficient to reopen the 
veteran's claim of entitlement to service connection for 
arthritis.

Having reopened the veteran's claim, the Board must now 
determine whether the claim is well grounded.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303 (1999).  
To establish that his claim is well grounded, the veteran 
must produce competent medical evidence of a current 
disability; medical or lay evidence, whichever is 
appropriate, of a disease or injury which was incurred in 
service, and competent medical evidence of a nexus between 
the disease or injury and the current disability.  See Epps 
v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

In this case, the veteran asserts that he suffered an injury 
during World War II that caused or aggravated his arthritis 
of the back and neck.  His assertion of an in-service injury 
is presumed credible for the purpose of determining whether 
his claim is well grounded.  Considering the veteran's 
assertion in conjunction with the medical reports from Dr. 
Moshen and Dr. Clarke, which link the veteran's arthritis to 
his period of service, the Board finds the veteran's claim 
for service connection for arthritis well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board also finds that 
additional development by the RO is needed before the Board 
can proceed in adjudicating the veteran's claim on the 
merits.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for arthritis is reopened, 
and to this extent, the appeal is granted.


REMAND

Once a veteran has submitted a claim that is well grounded, 
the VA has a duty to assist him in developing his claim.  In 
this case, VA assistance is necessary as there is an 
additional medical opinion needed to decide fairly the 
veteran's claim.

The Board notes that the record is unclear regarding the 
etiology of the veteran's arthritis of the back and neck, and 
it is not clear whether the medical reports from Dr. Moshen 
and Dr. Clarke were based on, or had the benefit of a review 
of all medical records contained in the veteran's claims 
file.  The veteran's induction medical report notes 
"occasional back ache."  In June 1950, R.A. Ryan, M.D., 
stated that he saw the veteran two or three times prior to 
his military service.  Dr. Ryan infers that the purpose of 
these visits was to alleviate stiffness of the shoulder and 
back.  However, the veteran stated in a June 1950 deposition 
that he did not consult a physician involving bones, joints, 
or muscles, particularly arthritis, at any time prior to 
service.  

The veteran reportedly suffered a fall of about 20 feet while 
serving during World War II in Germany.  Apparently, he fell 
into an empty underground silo onto a concrete floor and 
landed on his feet and the end of his rifle.  The purpose of 
this remand is to determine, based on a review of all 
pertinent medical records, whether the veteran's arthritis is 
related to his period of active service.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be afforded an 
examination of his cervical and lumbar 
spine to ascertain the nature, severity, 
and etiology of any disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail and clinically 
correlate the complaints and clinical 
findings to a diagnosed disorder.  The 
examiner is further requested to review 
all pertinent records associated with the 
claims file, including service medical 
records, and offer comments and an 
opinion, if possible, as to whether any 
currently diagnosed cervical and lumbar 
spine disorder is causally or 
etiologically related to symptomatology 
manifested/treated during service, 
including any injury reportedly sustained 
by the veteran during service.  All 
opinions must be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals







